Citation Nr: 1731818	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-27 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty July 1983 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

In his July 2017 Appellate Brief, the Veteran, through his representative, asserted that his hearing loss was the result of acoustic trauma in service and that the nature of his military assignment exposed him to loud noise.  The Veteran's DD214 indicates that his military occupational specialty (MOS) was a canon crewmember/airborne/ranger.

The Veteran was afforded a VA examination in May 2010 in which the VA examiner opined that the Veteran's audiogram dated February 1983 showed normal hearing in both ears, and that the audiogram completed in February 1991, showed normal hearing in both ears; therefore, the Veteran's current hearing loss was not a result of his military exposure.  The VA examiner's opinion, however, is inadequate to decide this claim because he based his negative etiological opinion on the lack of evidence of findings of hearing loss in service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection.).  Further, the examiner failed to discuss the shifts in puretone thresholds noted in the various audiograms, not just the February 1983 and February 1991 audiograms, in the Veteran's service treatment records, in conjunction with the Veteran's duties in service.  Again, it appears that the opinion was solely focused on the lack of documented hearing loss in service and the VA examiner failed to consider and address the Veteran's contentions as to noise exposure, onset of hearing loss and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Therefore, on remand is warranted to afford the Veteran a new VA audiological examination and opinion to determine the nature and etiology of the Veteran's bilateral hearing loss. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination, by a VA examiner who has not previously examined the Veteran, to determine the nature and etiology of his bilateral hearing loss.  The VA examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should provide the following:

(a)  Determine whether the Veteran has a bilateral hearing loss disability consistent with 38 C.F.R. § 3.385.

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss had its onset during service, or was related to any event of service, to include acoustic trauma in service as described by the Veteran.  If it is determined that there is another likely etiology for his bilateral hearing loss, that should be stated.  The VA examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim and must consider the Veteran's reports and lay statements regarding hearing loss during and after service. 

In providing the above opinion, the VA examiner must consider the Veteran's military occupational specialty as a cannon crewmember/airborne/ranger, as well as statements from the Veteran regarding the onset and continuity of symptomatology since service.  All opinions expressed must be accompanied by a complete rationale and the examiner should reconcile his or her opinion with that of the May 2010 VA opinion.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

